Ludeling, C. J.
The plaintiff sues to recover the rent for a house and square of ground in Jefferson. The defendant filed a general ■denial, and further alleged the house was uninhabitable, and that in •consequence of the want of repairs he was greatly damaged by the deterioration of his furniture, etc.
The plaintiff has proved her claim. The claim of the defendant in reconvention is untenable. If the lessor refused or failed to make necessary repairs, the lessee might himself have, caused them to be made, and deduct the cost from the rent, on proving that the repairs were indispensable, and that the price paid by him was just and reasonable. C. C. 2694 [2664]; 4 Rob. 428 ; 21 An. 714; 22 An. 292.
It is therefore ordered that the judgment of the court a qua be affirmed, wifli costs of appeal.